Citation Nr: 1107811	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-13 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left leg disability.

3. Entitlement to service connection for a cervical strain.

4. Whether new and material evidence has been received to reopen 
a claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse & Son
ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1984 to December 1984.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from December 2007 
and December 2008 rating decisions of the Waco, Texas Department 
of Veterans Affairs (VA) Regional Office (RO).  In March 2010, a 
hearing was held before a Decision Review Officer (DRO) at the 
RO.  A transcript of the hearing is associated with the Veteran's 
claims file.

The appeals are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

In the Veteran's May 2008 VA Form 9 (substantive appeal), 
submitted in association with his claim to reopen a claim of 
service connection for a back disability, he did not request a 
Travel Board/videoconference hearing.  In his April 2009 
substantive appeal, submitted in association with his claims of 
service connection for a right knee disability, left leg 
disability, and cervical strain, he requested a hearing before a 
DRO at the RO, and did not request a Travel Board/ 
videoconference hearing.  As was noted in the Introduction, in 
March 2010, the Veteran was afforded a hearing before a DRO. 

In September 2010, the Veteran was advised that his claims were 
being certified to the Board, and that he had 90 days from the 
date of such notice to request a personal hearing.  See 38 C.F.R. 
§ 20.1304.  In a letter received in November 2010, the Veteran's 
representative indicated that the Veteran would like a Travel 
Board hearing.  

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be 
granted to an appellant who requests a hearing and is willing to 
appear in person.  See also 38 U.S.C.A. § 7107 (pertaining 
specifically to hearings before the Board).  As such, the case 
must be remanded to ensure that one is scheduled.

Accordingly, the case is REMANDED for the following:

Arrangements should be made for the Veteran 
to be scheduled for a Travel Board hearing at 
his local RO.  The case should then be 
processed in accordance with established 
appellate practices.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

